Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 12/1/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 7-8 of the remark Applicant argued prior art Turner are not configured to connect to any of the four buffers, but only specific ones of the four buffers
 	
 	In response:
 	The examiner respectfully disagrees. Applicant improperly and narrowly read the claimed limitation “connect the first data input to any one of the buffers” as claimed to be “connect to any of the four buffers” as argued on page 8. Prior art Turner Turner at Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1501 is connected to a receiver 1402 and receiving data in a input of the buffer 1501 read the claimed limitation connect the first data input to any one of the buffers. With BRI any one of the buffers could be any one of the four buffers (i.e 1st buffer or 2nd buffer or 3rd buffer or 4th buffer). 
 	For the above reasons, examiner maintains the rejection 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 13 recites the limitation “a switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer” which is not disclosed in the specification. Now where in the specification (i.e page number with lines number or paragraph number or which Fig) discloses the claimed limitation “a switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer”? 

 	Claim 15 recites the limitation “a switch disposed between the data output and the first buffer, the second buffer, the third buffer and the fourth buffer” which is not disclosed in the specification. Now where in the specification (i.e page number with lines number or paragraph number or which Fig) 

 	Claim 16 recites the limitation “a first switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer; and a second switch disposed between the data output and the first buffer, the second buffer, the third buffer and the fourth buffe” which is not disclosed in the specification. Now where in the specification (i.e page number with lines number or paragraph number or which Fig) discloses the claimed limitation “a first switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer; and a second switch disposed between the data output and the first buffer, the second buffer, the third buffer and the fourth buffe”? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Patent No. US 4,512,011 A1 to Turner et al. (hereinafter Turner).

 	As to claim 1, Turner disclose a circuit comprising:
 	a first buffer (Turner; Fig.15: 1501; Col. 20, lines 19-48);

a third buffer (Turner; Fig.15: 1504, Col. 20, lines 19-48):
a fourth buffer (Turner; Fig.15: 1503, Col. 20, lines 19-48);
a first data input for first data (Turner; Fig15 shows 1501 is receiving data from a receiver  in a input, Col. 20, lines 19-48);
a second data input for second data (Turner; Fig15 shows 1502 is receiving data from a receiver  in a input, Col. 20, lines 19-48);
a data output (Turner; Fig.15 shows al of the buffers 1501, 1502, 1503 and 1504 are connected to output ckt or tramnsitter); and
control logic adapted to connect the first data input to any one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1501 is connected to a receiver 1402 and receiving data in a input of the buffer 1501), adapted to connect the second data input to any one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1502 is connected to a receiver 1402 and receiving data in a input and receiving data in a input of the buffer 1502) , adapted to connect the data output to any one of the buffers (Turner; Fig.15; Col. 20, lines 19-68 and Col. 21, lines 1-24 shows and discloses buffer 1501 is connected to a output ckt 1405 and buffer 1502 is connected to a transmitter 1403), adapted to swap the buffer currently connected to the first data input for a non-connected buffer when first data have been validly written through the first data input into the buffer currently connected to the first data input (Turner; Fig.14-15; Col. 20, lines 65-68 and col. 21, lines 1-60 shows and discloses when data is written to a buffer 1501, another buffer (i.e buffer 1504 or 1503) can receive data from the input ckt means to swap to the non-connected buffer. Buffers 1504 and 1503 are not connected to receiver 1402), adapted to swap the buffer currently connected to the second data input for the non-connected buffer when second data have been validly written through the second data input into the buffer currently connected to the second data input 

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein, for the purpose of readout of data, instead of swapping the buffer currently connected to the data output for the non-connected buffer, the control logic is furthermore equipped to connect the buffer that is currently connected to the first data input to the data output when a readout request is signaled and it is simultaneously signaled that a writing of first data into the buffer connected to the first data input has been completed, and to connect the buffer that is currently connected to the second data input to the data output when a readout request is signaled and it is simultaneously signaled that a writing of second data into the buffer connected to the second data input has been completed (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60). 

	As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the first data input or the second data input is prioritized, and the control logic is furthermore equipped to connect the buffer that is currently connected to the prioritized data input to the data output for the purpose of readout of data when a readout request is signaled and it is simultaneously signaled that a writing of first data into the buffer connected to the first data input and 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the connection of a buffer to the first data input, to the second data input, or to the data output comprises a change of an address offset (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the connection of a buffer to the first data input, to the second data input, or to the data output comprises a switching between signal paths (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the circuit is integrated into a bus node or a bus transceiver (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the control logic is equipped to set a flag when data have been validly written into a buffer and the buffer was swapped, and to reset the flag cyclically, wherein a swapping of the buffers 

As to claim 8, Turner discloses a system comprising:
 a first transmitter (Turner, Fig.15: 1405)
a second transmitter (Turner, Fig.15: 1403); 
a receiver (Turner, Fig.15: 1406), and
a circuit according to claim 1 ((Turner, Fig.15),
wherein the first transmitter is connected to the first data input (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1405 can read data from buffer 1501),
wherein the second transmitter is connected to the second data input (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1403 can read data from buffer 1502),
wherein the receiver is connected to the data output (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60 discloses 1406 is connected to transmit buffer 1503), and
wherein the first and second transmitters are equipped to transmit data packets through the data inputs to the circuit and to signal an end of a write operation to the circuit (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60). 

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition Turner discloses wherein the receiver is equipped to signal a readout request to the circuit and to read out a data packet through the data output of the circuit (Turner, Col. 20, lines 19-68 and Col. 21, lines 1-60).

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Turner discloses wherein the circuit has s+2 buffers, and wherein s indicates the number of transmitters 

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the first buffer, the second buffer, the third buffer and the fourth buffer are implemented as multiple addressable regions in a memory element (Turner, Fig. 15 shows buffers 1501-1504 are located in the different addressable region in the memory)

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses further comprising a switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-24)

As to claim 14, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses wherein the first data input and the second data input are configured to write data to the first buffer, the second buffer, the third buffer and the fourth buffer in alternation (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-24).

As to claim 15, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses further comprising a switch disposed between the data output and the first buffer, the second buffer, the third buffer and the fourth buffer (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-24)

As to claim 16, the rejection of claim 1 as listed above is incorporated herein. In addition Turner discloses further comprising: 
a first switch disposed between the first data input and the second data input and the first buffer, the second buffer, the third buffer and the fourth buffer (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-24); and 
a second switch disposed between the data output and the first buffer, the second buffer, the third buffer and the fourth buffer (Turner; Fig. 14-15; Col. 20, lines 19-68 and Col. 21, lines 1-24)

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Patent No. US 4,512,011 A1 to Turner et al. (hereinafter Turner) in view of US Patent US 6,693,903 to Shively et al. (hereinafter Shively) 

As to claims 12, Turner discloses buffers in a memory. Turner fails to disclose plurality of memories. However Shively discloses
wherein the first buffer, the second buffer, the third buffer and the fourth buffer are implemented as separate memory elements (Shively; Col.13, lines 13-18 and Col.9, lines 50-67 and Col.10, lines 1-28 discloses plurality of buffers are implemented as separate memory elements 83 and 85).
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to provide service for the parallel data groups

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478